267 S.E.2d 415 (1980)
SPRINGDALE ESTATES ASSOCIATION
v.
WAKE COUNTY, North Carolina.
No. 8010SC43.
Court of Appeals of North Carolina.
July 1, 1980.
*416 C. K. Brown Jr., Raleigh, for plaintiff-appellant.
*417 Arthur M. McGlauflin, Asst. County Atty., Raleigh, for defendant-appellee.
HILL, Judge.
Section 3-4-4 of the Wake County Subdivision Regulations, which were enacted pursuant to G. S. 153A-330 and became effective on 1 June 1976, provides as follows:
3-4-4. Name of Subdivision. The name of a subdivision shall not duplicate nor closely approximate the name of an existing subdivision within the County or any municipality within the County.
We first address the question whether Springdale Woods is exempt from the provisions of section 3-4-4. This subdivision was platted fourteen years prior to passage of the ordinance and appears to have lain dormant for many years prior to this action. Myrick Construction Company later acquired the property and tailored the lots to suit its needs. Myrick also changed the name from Woodbrook Estates to the present name, "Springdale Woods." A new plat was tendered and recorded on 30 June 1978.
G. S. 153A-335 defines "subdivision," and then provides:
However, the following is not included within this definition and is not subject to any regulations enacted pursuant to this Part:
(1) The combination or recombination of portions of previously platted lots if the total number of lots is not increased and the resultant lots are equal to or exceed the standards of the county as shown in its subdivision regulations.
At trial, the parties stipulated among other things:
13. That the subdivision denominated `Springdale Woods' is a combination of previously platted lots of a former subdivision plat entitled `Woodbrook Estates' . . .
It is to be noted that there is no evidence and no finding of fact in the record that the lots in the Springdale Woods Subdivision equal or exceed the standards of the county, as stated in the county's subdivision regulations.
The Wake County Board of Commissioners in its "Judgment" found as a fact:
8. Woodbrook Estates subdivision was platted and recorded prior to the enactment of a Wake County subdivision ordinance affecting the property.
The Board of Commissioners then concluded that Springdale Woods Subdivision is not subject to Section 3-4-4 of the Wake County Subdivision Regulations because it is exempted from the requirement by virtue of G. S. 153A-335(1). The commissioners finally concluded that the name "Springdale Woods" did not require approval by the Wake County Planning Board. This was error. There is insufficient evidence in the record to support the Commission's finding of fact, and the superior court's ratification of it. Hence, the conclusions of law are invalid, as is the final order. We hold that "Springdale Woods" must conform to the Subdivision Regulation 3-4-4.
We now address the question of whether the names "Springdale Gardens" and "Springdale Woods" duplicate or closely approximate the name "Springdale Estates," an existing subdivision, so that approval of these names was violative of Section 3-4-4 of the Wake County Subdivision Regulations as set out above.
The defendant contends that it has been common practice for subdivisions adjacent to each other to carry similar or duplicative names and that the developer of Springdale Estates had granted permission for the use of the name. Furthermore, in its finding of fact no. 7 the Board said:
The intent of Section 3-4-4 of the Wake County Subdivision Regulations was solely to avoid the misdirection of emergency service vehicles which might occur if subdivisions located some distance from each other had names which were duplicative or closely approximate.
The finding apparently is based on the testimony of one of the commissioners made at a public hearing on the subject in which he stated that the intent was that emergency vehicles would not be sent to the wrong *418 area of the county due to similar names. We do not address the admissibility of this testimony for we find it to be of no consequence in reaching a conclusion.
"If the language of a statute is clear and unambiguous, judicial construction is not necessary. Its plain . . . meaning controls." State ex rel. Utilities Comm. v. Edmisten, Atty. General, 291 N.C. 451, 232 S.E.2d 184 (1977); Accord State v. Camp, 286 N.C. 148, 209 S.E.2d 754 (1974); Underwood v. Howland, Comr. of Motor Vehicles, 274 N.C. 473, 164 S.E.2d 2 (1968); Wake County v. Ingle, 273 N.C. 343, 160 S.E.2d 62 (1968).
Ordinarily, a municipal body, when sitting for the purpose of review, is vested with quasi-judicial powers, and a decision of the board, while subject to review by the courts upon certiorari, will not be disturbed in the absence of arbitrary, oppressive, or manifest abuse of authority, or disregard of the law. The findings of fact made by the commissioners, if supported by evidence introduced at the hearing before the board, are conclusive. But when the findings of the board are not based on competent evidence, the proceedings must be remanded. See Refining Co. v. Board of Aldermen, 284 N.C. 458, 469, 202 S.E.2d 129 (1974); Jarrell v. Board of Adjustment, 258 N.C. 476, 480, 128 S.E.2d 879 (1963).
We find the "judgment" of the board disregarded the ordinance, which plainly states that the name of a subdivision must not duplicate nor closely approximate the name of an existing subdivision within the county. When we examine the names of the subdivisions, Springdale Estates, Springdale Gardens, and Springdale Woods, one-half of the name of each subdivision is exactly the sameSpringdale. Such usage is "closely approximate" and violates the ordinance. To hold otherwise would condone the use of "Springdale" with a myriad of words to denote other possible subdivisions; e. g., "Springdale Heights," "Springdale Meadows," "Springdale Lake," "Springdale Downs," and "Springdale Forest"to name a fewpresenting possible confusion ad infinitum.
The regulation does not address the geographic location of subdivisions or whether it does not apply to contiguous subdivisions. The ordinance plainly states "duplicate" and "closely approximate" names are forbidden.
This case is reversed and remanded to the superior court, directing that court to instruct the Wake County Planning Board not to approve the plats filed herein using the names "Springdale Gardens" or "Springdale Woods."
Reversed and remanded.
ROBERT M. MARTIN and ARNOLD, JJ., concur.